Order entered July 19, 2017




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-08-01584-CV

  TXU PORTFOLIO MANAGEMENT COMPANY, L.P. N/K/A LUMINANT ENERGY
                    COMPANY, L.L.C., Appellant

                                          V.

FPL ENERGY, LLC; FPL ENERGY PECOS WIND I, LP; FPL ENERGY PECOS WIND
                         II, ET ALL, Appellee

                    On Appeal from the 116th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 04-10314

                                       ORDER
      The parties are ORDERED to report their settlement status no later than 12:00 p.m.,

August 11, 2017.


                                                 /s/   BILL WHITEHILL
                                                       JUSTICE